94 Ga. App. 49 (1956)
93 S.E.2d 416
REESE et al.
v.
WILDER.
36192.
Court of Appeals of Georgia.
Decided June 12, 1956.
*50 Harry P. Anestos, for plaintiff in error.
Willis J. Richardson, Jr., contra.
NICHOLS, J.
The brief of evidence in the present case, as specified in the bill of exceptions and included in the record, contains objections of counsel to the admission of evidence, argument and rulings of the court thereon, colloquy between counsel, motions for directed verdicts, argument and rulings of the court thereon. This does not show a bona fide attempt to comply with the requirement of Code (Ann. Supp.) §§ 6-802, 70-305, and 70-312 (Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 445 et seq.). This court will not undertake to separate material evidence from extraneous matter where counsel have not undertaken to do so, and will not pass upon assignments of error requiring a consideration of the evidence where the evidence is not in proper form for consideration. Satterwhite v. Mansfield, 91 Ga. App. 450 (85 S. E. 2d 802), and cases cited. There being no assignments of error in the bill of exceptions which do not require a consideration of the evidence, and the evidence not being set out in the manner prescribed by statute for consideration by this court, we must assume that the judgment of the trial court was correct.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.